Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the limitation “wherein the ONU is configured to transmit an acknowledgement message with an indication of the feature being supported in response to the received management message”. Claim 7 depends upon claim 1 which recites the limitation “the acknowledgement message explicitly indicates unsupported feature in response to the management message”. That is, claim 7 requires that the same ONU sends two acknowledgement messages in response to the same received management message, one indicates that the feature is unsupported and the other indicates that the same feature is supported. Instant specification fails to teach the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-9, 11-14, 16-18, 21-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.987.3 (G.987.3, “10-Gigabit-capable passive optical networks (XG-PON): Transmission convergence (TC) layer specification”, ITU-T, October 2010) in view of Detwiler et al. (U.S. Patent Application Pub. 2019/0174212 A1) and Nammi (U.S. Patent Application Pub. 2020/0304196 A1).
Regarding claim 1, G.987.3 teaches in FIG. D.1 (p.107) an XG-PON comprising an optical line terminal (OLT) and a plurality of optical network unit (ONU). G.987.3 teaches that the ONU is configured to send an acknowledgement message (p.51, section 11.3.4.4) to the OLT in response to receiving a burst profile message (p.44, section 11.3.3.1) unicast by the OLT. The difference between G.987.3 and the claimed invention is that G.987.3 does not teach that the acknowledgement message indicates unsupported forward error correction (FEC) code in response to the burst profile message identifying an FEC code for encoding upstream burst transmission and the ONU not supporting the particular FEC code for encoding upstream burst transmission to the OLT. Detwiler et al. teaches providing more options for supporting transmission with FEC in PON (see paragraphs [0004] and [0022]). Detwiler et al. teaches in FIG. 4 and paragraph [0044] that the ONU may not support the FEC code specified by the OLT. In response, the ONU sends a set of FEC supported by the ONU. One of ordinary skill in the art would have been motivated to combine the teaching of Detwiler et al. with the system of G.987.3 because the approach of Detwiler et al. provides more options and optimizes the use of FEC.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to negotiate FEC code used by the ONU, as taught by Detwiler et al., in the system of G.987.3.
The combination of G.987.3 and Detwiler et al. still fails to teach that the ONU explicitly indicates unsupported feature in response to the management message. Nammi teaches in paragraph [0032] that in response to a request for using a particular FEC code, a user equipment (UE) can indicate in the response that the indicated FEC code is not supported. One of ordinary skill in the art would have combined the teaching of Nammi with the modified system of G.987.3 and Detwiler et al. because it is a simple substitution of one known, equivalent procedure for another to obtain predictable results in which the OLT and ONU will agree upon a FEC that both of them support.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly indicate unsupported feature in response to the management message, as taught by Nammi, in the modified system of G.987.3 and Detwiler et al.
Claim 11 is rejected based on the same teachings of G.987.3, Detwiler et al. and Nammi as explained above in regard to claim 1.
Regarding claims 2 and 12, G.987.3 teaches that the messages of section 11.3 are physical layer operations, administration and maintenance (PLOAM) messages (see p.42, section 11.3).
Regarding claims 4 and 16-18, G.987.3 teaches in section 11.3.4.4 (p.51) acknowledgment message which comprises a completion code field. It is obvious to modify or extend the completion code to support more options such as including a bitmap for indicating which of the set of FEC codes are supported, as suggested by Detwiler et al. (see FIG. 4, step 408); it is also obvious to modify or extend the completion code to indicate that the specified FEC code is not supported as suggested by Nammi.
Regarding claims 5-6, Nammi suggests in paragraph [0032] that the RAN device (equivalent to OLT of instant claim) may iteratively send several burst profile messages each of which specifying a particular FEC code and the ONU use the same completion code to indicate that the FEC code is not supported.
Regarding claims 7 and 14, Nammi suggests in paragraph [0032] that the RAN device iteratively send several burst profile messages each of which specifying a particular FEC code until a supported FEC code is arrived at.
Regarding claim 8, Nammi teaches in FIG. 5, step 530 that the UE and the RAN communicate using a FEC code that both of them support.
Regarding claim 9, Detwiler et al. suggests in paragraph [0022] 4 different FEC codes.
Regarding claim 13, Detwiler et al. teaches in paragraph [0022] to support four (4) different FEC codes which can be encoded with 6 or less bits (e.g. it can be a bit-map).
Regarding claims 21 and 23, Nammi suggests in paragraph [0032] that the RAN device (equivalent to OLT of instant claim) identifies only a single FEC code for encoding upstream burst transmission.
Regarding claim 22, it is well known in the art that numerical values are used to encode real world information and concepts.
Claim 25 is rejected based on the same teachings of G.987.3, Detwiler et al. and Nammi as explained above in regard to claim 1.
Regarding claim 26, G.987.3 teaches that the messages of section 11.3 are physical layer operations, administration and maintenance (PLOAM) messages (see p.42, section 11.3).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.987.3, Detwiler et al. and Nammi as applied to claims 1-2, 4-9, 11-14, 16-18, 21-23 and 25-26 above, and further in view of Qu et al. (U.S. Patent Application Pub. 2021/0144693 A1).
G.987.3, Detwiler et al. and Nammi have been discussed above in regard to claims 1-2, 4-9, 11-14, 16-18, 21-23 and 25-26. The difference between G.987.3, Detwiler et al. and Nammi and the claimed invention is that G.987.3, Detwiler et al. and Nammi do not teach that the two different FEC codes are both obtainable by puncturing and/or shortening a mother code based on an LDPC type of FEC. Qu et al. teaches in paragraph [0186] that different FEC codes are obtainable by puncturing and/or shortening a mother code based on an LDPC type of FEC. One of ordinary skill in the art would have combined the teaching of Qu et al. with the modified system of G.987.3, Detwiler et al. and Nammi because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two FEC codes that are obtained by puncturing and/or shortening a mother code based on an LDPC type of FEC, as taught by Qu et al., in the modified system of G.987.3, Detwiler et al. and Nammi.
Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive. 
Regarding the 112 rejection, the Applicant argues on page 6 of the arguments that in claim 1, “the ONU is configured to send an acknowledgement message indicating that the feature is unsupported if the ONU does not support the particular FEC code”; and in claim 7, “the ONU is configured to send an acknowledgement message indicating that the feature is supported if the ONU does support the particular FEC code”. The argument is not persuasive. The claim language does not recite the word “if” and the language does not suggest that the respond recited in claim 7 is an alternative to the respond recited in claim 1 under certain conditions. In other words, claim 1 and claim 7 refer to the same ONU and the same management message, the ONU cannot be supporting the FEC and not supporting the same FEC at the same time and cannot respond with two contradicted acknowledgement messages.
Regarding the art rejection, the Applicant quotes paragraph [0032] of Nammi and argues, “nothing in cited par. [0032] of Nammi indicates that the "FEC code selection component 220" is received from the UE in response to a request to the UE above using a particular FEC code.” The Examiner disagrees. Paragraph [0032] of Nammi teaches “…respond to an indication from the UE that the indicated FEC code is not supported”. The reads on the limitation “such that the acknowledge message explicitly indicates unsupported feature” as recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl1 September 2022



/SHI K LI/Primary Examiner, Art Unit 2637